Citation Nr: 1325133	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  12-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to Department of Veterans Affairs (VA) care, or lack of proper care, during and following amputation of the right 5th toe performed during a VA hospitalization from February 5, 1998, to February 12, 1998.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following inpatient treatment, including debridement of the right 5th toe amputation wound, performed during a VA hospitalization from February 25, 1998 to March 6, 1998.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the right 4th toe performed during a VA hospitalization from June 17, 1999, to June 24, 1999.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of a right foot infection performed during a VA hospitalization from November 26, 2000, to December 1, 2000.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of the right foot performed during a VA hospitalization from February 22, 2001, to February 24, 2001.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the right 3rd toe performed during a VA hospitalization from September 17, 2001, to September 19, 2001.

7.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of a right foot abscess performed during a VA hospitalization from February 16, 2002, to February 24, 2002.

8.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following incision and drainage of infected left foot abscess with removal of fractured left 4th phalanx during a VA hospitalization from September 25, 2002, to October 2, 2002.  

9.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the left 2nd toe performed during a VA hospitalization from July 8, 2005, to July 12, 2005.

10.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following left 1st toe transmetatarsal amputation performed during a VA hospitalization from July 31, 2010, to August 9, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In August 2010, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was remanded in January 2013.

In order to more accurately reflect the scope of the appeal, the various hospitalizations, all of which the Veteran testified included VA fault, have been separated into separate issues.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, it is again necessary to remand this appeal.  First, the prior remand directed that pertinent VA records be obtained, noting that "particular attention must be given to obtaining all reports of procedures, including of each and every amputation of the toes of each foot during that period and of debridements of his feet during that period."  Unfortunately, the Board has been unable to locate the actual operative reports in the approximately 2,000 pages of medical records that were electronically associated with the claims file, pursuant to the remand development.  These records must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand instructions are neither optional nor discretionary, and full compliance is required).

Next, the opinion obtained in April 2013 was inadequate.  The examiner concluded that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, stating that the Veteran's foot infections and toe amputations were due to diabetes mellitus, as that disease made him more susceptible to infection.  He did not address, however, notwithstanding the causal link to diabetes mellitus, whether there was any additional disability due to VA fault, nor did he address whether VA failed to exercise proper care.  Additionally, although the examiner stated that the amputations of the toes and infections were not reasonably foreseeable, his explanation was that complications of diabetes mellitus caused his amputations and foot infections, which was completely unrelated to the foreseeability question.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the actual operative reports pertaining to the surgical procedures and/or debridement procedures performed during each of the following VA hospitalizations from:
(a) February 5, 1998, to February 12, 1998;
(b) February 25, 1998 to March 6, 1998;
(c) June 17, 1999, to June 24, 1999; 
(d) November 26, 2000, to December 1, 2000;
(e) February 22, 2001, to February 24, 2001; 
(f) September 17, 2001, to September 19, 2001;
(g) February 16, 2002, to February 24, 2002;
(h) September 25, 2002, to October 2, 2002; 
(i) July 8, 2005, to July 12, 2005; and 
(j) July 31, 2010, to August 9, 2010.

2.  Then, forward the claims file to an appropriate physician, preferably one with expertise in infectious diseases and/or vascular surgery, if available, for opinions as to the following:  

Concerning each of the following hospitalizations from:  
*  February 5, 1998, to February 12, 1998;
*  June 17, 1999, to June 24, 1999;
*  September 17, 2001, to September 19, 2001;
*  September 25, 2002, to October 2, 2002;
*  July 8, 2005, to July 12, 2005; and 
*  July 31, 2010, to August 9, 2010
(i.e., the hospitalizations that by necessity resulted in some additional disability in the form of amputation or resection):

(a) Was there any additional disability, besides the actual amputations or resections, resulting from the hospitalization, to include outpatient follow-up treatment, such as infection or osteomyelitis?  Any such additional disability should be identified.  

(b) Was it at least as likely as not that any additional disability, including amputation, resection infection, or osteomyelitis, was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment?  The opinion must address the following: 
* As to the June 17, 1999, to June 24, 1999, hospitalization, the appellant contends that during the surgery, the surgeon cut bone and muscle in the 3rd toe by mistake, leading to its amputation [in September 2001].
* As to the hospitalization from July 8, 2005, to July 12, 2005, the Veteran contends that the surgery on the left 4th toe was a mistake, and that it should have been the left 2nd toe.  

(c)  Did VA at least as likely as not fail to exercise the degree of care that would be expected of a reasonable health-care provider in treating the veteran's symptoms?  

(d) Was any additional disability, which was caused by VA treatment, at least as likely as not an event that was not reasonably foreseeable?  This question also includes whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures.  

Concerning each of the following hospitalizations from:  
*  February 25, 1998 to March 6, 1998;
*  November 26, 2000, to December 1, 2000;
*  February 22, 2001, to February 24, 2001; and
*  February 16, 2002, to February 24, 2002
(i.e., the hospitalizations that were for debridement and other treatment of pre-existing wounds):

(a) Was there any additional disability at least as likely as not resulting from the hospitalization or outpatient follow-up treatment, to include additional infection or osteomyelitis?  Any such additional disability should be identified.  If so:

(b) Was it at least as likely as not that any such additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment?  

(c)  Did VA at least as likely as not fail to exercise the degree of care that would be expected of a reasonable health-care provider in treating the Veteran's symptoms?  The opinion must address the following: 
*  As to the hospitalization from February 25, 1998 to March 6, 1998, the Veteran contends that the debridement was undertaken at his bedside without the use of gloves or mask, and resulted in chipped bone, which they then tried to remove, still at his bedside.  

(d) Was any additional disability, which was caused by VA treatment, at least as likely as not an event that was not reasonably foreseeable?  This question also includes whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures.  

A rationale (explanation) must be provided for any conclusion reached.

3.  Then readjudicate the Veteran's claim of entitlement to compensation for qualifying additional disability under the provisions of 38 U.S.C.A. § 1151.  If the benefit is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

